Case:19-01196-MER Doc#:34 Filed:01/15/21             Entered:01/15/21 13:31:43 Page1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO
                          The Honorable Michael E. Romero


 In re:
                                                 Case No. 19-12357 MER
 TODD LEWIS CHEEK
                                                 Chapter 7
      Debtor.

 KING OF FREIGHT, LLC,                           Adversary No. 19-01196 MER

      Plaintiff,

 v.

 TODD LEWIS CHEEK,

      Defendant.

                                         JUDGMENT

     Pursuant to and in accordance with the Order entered by the Honorable Michael E.
Romero, United States Bankruptcy Judge, on January 15, 2021,

          IT IS ORDERED AND ADJUDGED as follows:

       FINAL JUDGMENT is entered in favor of Plaintiff King of Freight, LLC on its claim for a
determination of nondischargeability of debt under § 523(a)(6). King of Freight, LLC’s claim
against Defendant Todd Lewis Cheek, as evidenced by the Judgment and Order on Citation in
Contempt entered against him by the District Court for Sedgwick County, Kansas, Case No.
2017-CV-002688-CE, is nondischargeable.

Dated: January 15, 2021                            FOR THE COURT:

                                                   KENNETH S. GARDNER, CLERK


                                                   ____________________________
                                                   Deputy Clerk
APPROVED AS TO FORM:



________________________________
Michael E. Romero, Judge
